internal_revenue_service number release date index number ------------------------------------ ----------------------------- ----------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-126337-07 date date ------------------------------------------------------------------------ --------------------------------------------- ------------------------- legend trust ----------------------------------------- a ------------------------------------------ b ------------------------ ------------------------------------------ court date date year year year year x ------------------- ------------------ ------- ------- ------- ------- ---- plr-126337-07 dear ----------------------------- this responds to a letter dated date submitted on behalf of trust requesting rulings under and of the internal_revenue_code concerning the qualification of trust as a charitable_remainder_unitrust crut the information submitted states that on date a and b created trust with the intention that trust qualify as a fixed percentage crut under sec_664 a is the trustee of trust a and b established trust with the assistance of an attorney however due to a drafting error trust was drafted inadvertently as a net_income makeup charitable_remainder_trust nimcrut rather than as a crut the introductory paragraph of trust describes a fixed percentage crut however trust provides that the unitrust_amount payable to a and b during their lifetimes is the lesser_of a the trust income for the taxable_year as defined in sec_643 and b x of the net fair_market_value of the trust assets valued as of the first day of each taxable_year of trust in order to correct the scrivener's error and because trust is irrevocable the trustee sought an order from court authorizing an amendment ab initio of trust no parties objected to the proposed reformation on date court issued an order reforming trust to a fixed percentage crut ab initio subject_to the service issuing a private_letter_ruling that the reformation of trust will not disqualify trust as a charitable_remainder_trust sec_664 provides that for purposes of ' a crut is a trustb a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in ' c and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in ' d a and other than qualified gratuitous transfers described in ' d c may be paid to or for_the_use_of any person other than an organization described in ' c c following the termination of the payments described in ' d a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in ' c or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in ' g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in ' e in a qualified_gratuitous_transfer as defined ' g and d with respect to each contribution of property to the trust the value determined under ' of such remainder_interest in such plr-126337-07 property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 of the income_tax regulations provides that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 sec_4941 imposes an excise_tax on disqualified persons for each act of sec_4941 defines self-dealing as including any direct or indirect self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a person who is a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_4941 and other provisions apply as if such trust were a private_foundation sec_4947 a provides in pertinent part that the provisions of sec_4947 do not apply with respect to the amounts payable under the terms of such split-interest trust to its income beneficiaries sec_53_4947-1 and sec_53_4947-1 example of the regulations indicate in pertinent part that the payments of income under the term of the trust by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4941 sec_4947 provides in pertinent part that in the case of a_trust which is plr-126337-07 based solely on the information submitted and representations made we conclude that the judicial reformation of trust ab initio does not violate sec_664 furthermore assuming that the terms of the reformed trust are otherwise valid under sec_664 the reformed trust will be treated as a valid crut under sec_664 ab initio so long as the trustee files amended tax returns on behalf of trust for year year and year treating trust as a crut rather than as a nimcrut additionally in year the trustee must include the appropriate amounts that should have been distributed to a and b in all of the prior years under sec_662 in the distribution to a and b as a charitable_remainder_unitrust under sec_664 trust is a split-interest trust described in sec_4947 by being described in sec_4947 trust is subject_to the provision of sec_4941 and certain other provisions as if it were a private_foundation a private_foundation is subject_to sec_4941 which imposes an excise_tax on acts of self- dealing a and b are disqualified persons with respect to trust because they are substantial contributors to trust the judicial reformation of trust will result in additional payments from the trust to a and b as the non-charitable beneficiaries to make up for the deficit caused by the scrivener’s error under sec_4947 and sec_53_4947-1 example of the regulations a charitable_remainder unitrust’s payments to its income_beneficiary do not result in any_tax on self dealing under sec_4941 therefore the judicial reformation will not constitute an act of self dealing within the meaning of sec_4941 different payout amount from that of the incorrectly drafted original trust document is not an act of self-dealing in that judicial reformation is required to reflect the intent of a and b at the time of the execution of the trust document court accepting as true the allegations of the underlying petition the conclusion is also based upon the stated declarations of a and b and on a third party who has personal knowledge of some of the discussions leading to the adoption of the trust these declarations were submitted as a part of the petition filed with the court the conclusion that there is no self-dealing is also based in part on the order of additionally the judicial reformation of the trust document to provide for a except as specifically set forth above no opinion is expressed as to the federal tax consequences of the above described facts under any other provision of the code specifically no opinion is expressed concerning whether trust is or was a charitable_remainder_trust within the meaning of sec_664 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent plr-126337-07 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust's authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs and special industries copy of this letter copy for sec_6110 purposes enclosures cc
